Holcomb, J.
Appellant complains of an appraisement of real property made in foreclosure proceedings under an order of sale issued therein, and the confirmation of sale made on such appraisement. It is contended that the property was appraised so much below its true value as to raise the presumption of a fraudulent appraisement. Two wit*764nesses made affidavit "that in their opinion the property Avas Avorth $4,500, and one that it Avas of the value of $4,600. Tavo witnesses and three appraisers place its value at $3,000. We do not think it can he inferred from evidence of the kind and character indicated that the appraisement was so low as to suggest or operate as a fraud on the rights of the appellant, or that the trial court committed- error in overruling objections to the confirmation of sale because of the appraisement so made.
The order appealed from is accordingly
Affirmed.